 


114 HR 934 IH: Redistricting and Voter Protection Act of 2015
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 934 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. Al Green of Texas (for himself, Mr. Cohen, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To require any State which, after enacting a Congressional redistricting plan after a decennial census and apportionment of Representatives, enacts a subsequent Congressional redistricting plan prior to the next decennial census and apportionment of Representatives, to obtain a declaratory judgment or preclearance in the manner provided under section 5 of the Voting Rights Act of 1965 in order for the subsequent plan to take effect. 
 
 
1.Short titleThis Act may be cited as the Redistricting and Voter Protection Act of 2015.  2.Requiring declaratory judgement or preclearance as prerequisite for multiple congressional redistricting plans enacted pursuant to same decennial census and apportionment of representatives (a)Declaratory Judgment that Plan Does Not Deny or Abridge Right To Vote on Account of Race or ColorExcept as provided in subsection (b), after a State enacts a Congressional redistricting plan in the manner provided by law after an apportionment of Representatives under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), any subsequent Congressional redistricting plan enacted by the State prior to the next apportionment of Representatives under such section shall not take effect unless and until— 
(1)the State commences a civil action in the United States District Court for the District of Columbia for a declaratory judgment that such subsequent plan neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2) of the Voting Rights Act of 1965 (52 U.S.C. 10303(f)(2)); and (2)the court enters such a declaratory judgment. 
(b)PreclearanceA subsequent Congressional redistricting plan described in subsection (a) may take effect if— (1)the chief legal officer or other appropriate official of the State involved submits the plan to the Attorney General and the Attorney General has not interposed an objection within 60 days of such submission; or 
(2)upon good cause shown, to facilitate an expedited approval within 60 days of such submission, the Attorney General has affirmatively indicated that such objection will not be made. (c)Application of Voting Rights Act of 1965For purposes of the Voting Rights Act of 1965, a declaratory judgment under subsection (a) or a preclearance under subsection (b), and the proceedings related to such judgment or preclearance, shall be treated as a declaratory judgment or preclearance under section 5 of such Act (52 U.S.C. 10304). 
3.No effect on redistricting plans enacted pursuant to court orderSection 1 does not apply with respect to any subsequent Congressional redistricting plan described in section 1(a) if the plan is enacted by a State pursuant to a court order in order to comply with the Constitution or to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).  